 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514Wyndham Palmas del Mar Resort and Villas and Un-ion de Trabajadores de la Industria Gastro-nomica de Puerto Rico, Local 610, HEREIU, AFLŒCIO. Case 24ŒCAŒ7798 July 13, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBER LIEBMAN AND WALSH The issue presented in this case is whether the Re-spondent should be allowed to withdraw recognition from the Union on the basis of an antiunion petition signed by employees during the 60-day notice-posting period prescribed by a settlement agreement resolving charges alleging serious unfair labor practices.1  For the reasons set forth below, we conclude that, under estab-lished Board precedent, the Respondent violated Section 8(a)(5) and (1) of the Act by withdrawing recognition from the Union. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record and the briefs, the Board makes the following FINDINGS OF FACT I. JURISDICTION HEPC Palmas, Inc., a Texas corporation authorized to do business in the Commonwealth of Puerto Rico and operating under the trade name of Wyndham Palmas del Mar Resort and Villas, provides resort hotel, restaurant, and related services at a facility at Humacao, Puerto Rico.  During the 12-month period preceding issuance of the complaint, the Respondent, in the normal course and conduct of its business operations, derived gross reve-nues in excess of $500,000 and purchased and received goods and materials valued in excess of $50,000 directly from outside the Commonwealth of Puerto Rico.                                                                                                                        1 On a charge filed September 19, 1997, by Union de Trabajadores de la Industria Gastronomica de Puerto Rico, Local 610, HEREIU, AFLŒCIO (the Union), the General Counsel of the National Labor Relations Board issued a complaint October 31, 1997, against Wynd-ham Palmas del Mar Resort and Villas (the Respondent), alleging that it violated Sec. 8(a)(5) and (1) of the Act by refusing to bargain collec-tively in good faith with the Union as the exclusive collective-bargaining representative of the employees in the bargaining unit.  The Respondent filed a timely answer admitting in part and denying in part the allegations of the complaint. On February 18, 1998, the General Counsel, the Respondent, and the Union filed with the Board a stipulation of facts and a motion to trans-fer this case to the Board.  The parties agreed that the charge, the com-plaint, the answer to the complaint, and the stipulation, including at-tached exhibits, shall constitute the entire record in this proceeding and that no oral testimony is necessary or desired.  The parties further waived a hearing before an administrative law judge and the issuance of an administrative law judge™s decision. On May 11, 1998, the Board issued an order conditionally approving the stipulation and transferring the proceeding to the Board for issuance of a Decision and Order, subject to the parties™ stipulating to a precise description of the appropriate bargaining unit.  Thereafter, on June 29, 1998, pursuant to the Board™s Order, the General Counsel, the Respon-dent, and the Union filed a stipulation concerning the unit description.  The General Counsel and the Respondent each filed briefs.  The General Counsel alleges in the complaint, the Re-spondent™s answer admits, and we find that the Respon-dent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A. Stipulated Facts The Union was certified in 1995 as the bargaining rep-resentative of a unit of employees employed by a prede-cessor employer.  On February 11, 1997,2 the Respon-dent recognized the Union and began negotiations for a collective-bargaining agreement.3  Between February 11 and August 26, the parties held 12 bargaining sessions.    2 All dates hereafter are in 1997, unless otherwise specified. 3 The stipulated unit appropriate for bargaining is: INCLUDED:  All regular fulltime and regular part-time em-ployees in the following classifications:  regular bartenders, buspersons, food and beverage servers, stewards, cooks, sec-ond cooks, cafeteria attendants, cook helpers, food and bever-age utility persons, warehouse persons, first cooks, garden manager, lead stewards, cashiers, host, and hostesses, room attendants, housepersons, laundry workers, floor care atten-dants, pool lifeguards, telephone operators, airport attendants, guest service attendants, bell captains, drivers, bellpersons, reservation clerks, recreational coordinators, telephone ser-vice lead persons, landscapers, lifeguards, equipment opera-tors, maintenance workers, maintenance technicians, pool maintenance employees, beach attendants, painters, air-conditioning repair technicians and helpers, general mainte-nance technicians, preventative maintenance technicians, in-ventory clerks, housekeepers, Club Cala housekeepers, guest services attendants, Club Cala house persons, Club Cala laundry workers, messengers, maintenance utility workers and data entry clerks, engineering department employees em-ployed by Wyndham Palmas del Mar Resort & Villas at the following facilities located at 170 Candelero Drive, Huma-cao, Puerto Rico, 00791 Palmas Inn, Hotel Candelero, Topo Coco Restaurant, Palm Terrace Restaurant Lounge, Villa Suites and Club Cala. EXCLUDED:  The following personnel:  food and beverage director, catering director, executive sous chef, food and bev-erage manager, banquet manager, storeroom manager, restau-rant supervisor, steward supervisors, assistant banquet man-agers, chef de cuisine, banquet chef, sous chef, executive housekeeper, housekeeping managers, guest service manager, reservations manager, night manager, director villa manager, telephone service manager, activities manager, guest service supervisors, pool lifeguards supervisors, director property management, property manager, director of security, land-334 NLRB N0. 70  WYNDHAM PALMAS DEL MAR RESORT & VILLAS 515On March 26, a petition was filed in Case 24ŒRDŒ418, 
seeking to decertify the Un
ion as the exclusive collec-
tive-bargaining representative of the bargaining unit em-
ployees.  On March 31, the Union filed an unfair labor 
practice charge in Case 24ŒC
AŒ7642, alleging that the 
Respondent violated Section 8(a)(1) and (5) by request-

ing employees to sign a decertification petition and by 

engaging in dilatory, bad-faith bargaining. 
On May 30, the Regional Director for Region 24 ap-
proved the withdrawal of thos
e portions of the charge in 
Case 24ŒCAŒ7642 that alleged an unlawful refusal to 
bargain in violation of Section 8(a)(5).  On June 5, the 
Regional Director approved 
the withdrawal of the decer-
tification petition in Case 24ŒRDŒ418.  Also on June 5, 

the Respondent entered into an informal Board settle-

ment of the 8(a)(1) charge allegations in Case 24ŒCAŒ
7642.
4  On July 2, pursuant to the settlement agreement, 
the Respondent posted a Board notice to employees stat-
ing that it would not ﬁassist or solicit employees in the 
promotion, presentation, and circulation of a petition to 
decertify [the Union]ﬂ; that it would not ﬁpromise . . . 

employees increased wages and/or fringe benefits in ex-
change for their support of
 the decertification petitionﬂ; 
and that it would not ﬁinform employees that [the Re-
spondent] cannot be found lia
ble for sponsoring a decer-
                                                                                            
 scaping manager, maintenance manager, regional accounting 
manager, maintenance supervisor, assistant director of secu-
rity, security supervisors, supervisor of beach lifeguards, en-
gineering director, general supervisors, warehouse supervi-
sors, paint supervisors, air-conditioning repair supervisors, 
golf operations director, golf cour
se superintendent, golf pro, 
assistant golf pro, general manager Club Cala, housekeeping 
managers, sales manager, real estate customer service vice 
president of Palmas del Mar Utilities, field operations man-
ager, accounting manager, purchasing manager, warehouse 
supervisors, vice president real estate sales and marketing, 
real estate sales manager, casino employees, accounting de-
partment employees, secretaries 
to the director of villa man-
ager, administrative assistant to the director of property man-
ager, secretary to assistant to the director of security, adminis-
trative assistant to the director
 of engineering, time share 
sales person Club Cala, secretary to the general  manager 
Club Cala, secretary to vice president Palmas del Mar Utili-
ties, materials buyers, purchasing coordinator, secretary to the 
food and beverage director, secr
etary to the director of house-
keeping, secretary to the director of golf operations, human 
resources director, employment clerk, human resources in-
formation service coordinator, 
benefits administrator, nurse, 
compensation and benefits mana
ger, employment manager, 
employment coordinator, president, secretary to the president, 

vice president development, s
ecretary to the vice president 
development, vice president administration, secretary to the 
vice president administration, vice president resort operations, 
secretary to the vice president 
resort operations, comptroller, 
secretary to the comptroller, professional employees, office 
clericals, guards, temporary pe
rsonnel, and supervisors as de-
fined in the National Labor Relations Act.
 4 The settlement agreement included a nonadmission clause. 
tification petition.ﬂ  The 60-day notice-posting require-
ment continued until August 31. 
On September 5, an attorney
 filed a decertification pe-
tition in Case 24ŒRDŒ424.  The petition contained the 
signatures of 183 of the 255 bargaining unit employees.  
All signatures were dated between July 10 and August 
23, i.e., during the 60-day notice-posting period. 
On September 10, the attorney, accompanied by a 
group of employees, submitted a copy of the petition to 

the Respondent.  On September 15, the Respondent™s 
attorney notified the Union that the Respondent was 
withdrawing recognition and canceling all future bar-
gaining sessions. B. The Parties™ Contentions 
The General Counsel contends that the employee peti-
tion given to the Respondent on September 10 was 
tainted by unremedied unfair labor practices because the 
signatures on the petition were collected during the 60-
day notice-posting period of the settlement agreement in 
Case 24ŒCAŒ7642.  The General Counsel further con-
tends that the Respondent could not lawfully rely on that 

tainted petition as objective evidence of its good-faith 
doubt concerning the Union™s continuing majority status.  
Thus, the General Counsel 
argues, the Respondent vio-
lated Section 8(a)(5) and (1) by withdrawing recognition 
from the Union based on that petition.  Moreover, the 
General Counsel argues that
 the Respondent had not bar-
gained for a reasonable period of time before withdraw-
ing recognition, given that the Respondent recognized 
the Union in February 1997,
 and withdrew recognition 
only 7 months later. 
The Respondent contends that it was privileged to 
withdraw recognition based on the petition signed by 183 
bargaining unit employees, including 4 employee mem-
bers of the bargaining comm
ittee.  The Respondent as-
serts that the petition was not tainted, because there is no 
evidence of management coerci
on or involvement in the 
collection of the signatures. 
 The Respondent asserts fur-
ther that the settlement agreement specifically disavowed 

any wrongdoing on its part and therefore cannot have 
tainted the employee petition. 
C. Discussion 
As the parties recognize in their briefs, the Board has 
long held that an employer may not withdraw recognition 
from a union while there are unremedied unfair labor 
practices tending to cause employees to become disaf-
fected from the union.  
Olson Bodies
, 206 NLRB 779, 
780 (1973).  As one court has stated, a ﬁcompany may 
not avoid the duty to bargain by a loss of majority status 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516caused by its own unfair labor practices.ﬂ  
NLRB v. Wil-liams Enterprises
, 50 F.3d 1280, 1288 (4th Cir. 1995).
5  The issue then is one of causation.  In cases involving 
a general refusal to recogni
ze or bargain with an incum-
bent union, ﬁthe causal relationship between the unlawful 
act and subsequent loss of majority support may be pre-
sumed.ﬂ  
Lee Lumber, 
322 NLRB 175, 178 (1996), enfd. 
in relevant part 117 F.3d 1454 (D.C. Cir. 1997).  In other 
cases, the Board has identified several factors as relevant 
to determining whether a causal relationship exists.  
These causation factors include the following:  (1) the 
length of time between the unfair labor practices and the 

withdrawal of recognition; (2) the nature of the violation, 
including the possibility of a detrimental or lasting effect 
on employees; (3) the tendency of the violation to cause 

employee disaffection; and (4) the effect of the unlawful 
conduct on employees™ morale, organizational activities, 
and membership in the union.  
Master Slack Corp
., 271 
NLRB 78, 84 (1984). 
Of course, in this case, unlike 
Master Slack
, the Un-
ion™s unfair labor practice charge was resolved by an 

informal Board settlement agreement; there has been no 
finding by the Board (or admission by the Respondent) 
that an unfair labor practice was committed.  Neverthe-

less, under the terms of the settlement agreement, the 
Respondent agreed to take preci
sely the sort of remedial 
action that the Board might have ordered to redress a 
violation of the Act:  to post a notice for 60 days stating 
that it would not engage in unfair labor practices that 
were the subject of the Un
ion™s charge.  The notice-
posting provision is not a meaningless, pro forma re-
quirement; to the contrary, it reflects an administrative 
determination by the Board that remedial action must be 
taken in order to safeguard the public interest and the 
rights of employees that the 
Act was designed to protect.
6 In this respect, this case is analogous to 
Douglas-
Randall
, 320 NLRB 431 (1995), in which the Board ad-
dressed the issue of whether 
an employer™s agreement to 
settle outstanding unfair labor practice charges warranted 
dismissal of a decertificatio
n petition.  Overruling prior precedent, the Board held that ﬁan employer™s agreement 
to settle outstanding unfair labor practice charges and 
                                                          
 5 On March 29, 2001, the Board issued 
Levitz, 333 NLRB 717, in 
which it ﬁreconsider[ed] whether, and under what circumstances, an 
employer may lawfully withdraw 
recognition unilaterally from an 
incumbent union.ﬂ  
Levitz, however, has no bearing on our decision 
today because Levitz expressly limited its analysis ﬁto cases where there 
have been no unfair labor practices committed that tend to undermine 
employees™ support for unions.ﬂ  Id. at fn. 1.  In addition, the Board 

held in Levitz that its analysis and conclusi
ons in that case would only 
be applied prospectively.  Id. at 723. 
6 See Poole Foundry & Machine Co. v. NLRB, 
192 F.2d 740, 743 
(4th Cir. 1951), cert. denied 342 U.S. 954 (1952). 
complaints by recognizing and bargaining with the union 
will require final dismissal, without provision for rein-
statement, of a decertification petition or other petition 
challenging the union™s majority status filed subsequent 
to the onset of the alleged unlawful conduct.ﬂ  Id. at 435.   
The Douglas-Randall
 Board recognized that ﬁa settle-
ment agreement is not an admission or finding of unlaw-
ful conduct,ﬂ but concluded that, ﬁin order to give proper 
effect to such an agreement, the petition should be dis-
missed.ﬂ  Id. at fn. 9.  In so concluding, the Board relied 

heavily on the Fourth Circuit™s decision in 
Poole Foun-
dry & Machine Co
. v. NLRB, 192 F.2d 740 (1951), cert. 
denied 342 U.S. 954 (1952), which the Board analyzed 
as follows: 
 In enforcing the Board™s Order in 
Poole, the 
Fourth Circuit explained that while different from a 
finding by the Board that an unfair labor practice has 
been committed, ﬁa settlement agreement must . . . 
have definite legal effect and is quite different from 
a dismissal of the charges.ﬂ 192 F.2d at 742. The 
court further stated that a ﬁsettlement agreement 
clearly manifests an admini
strative determination by 
the Board that some remedial action is necessary to 
safeguard the public interests intended to be pro-
tected by the National Labor Relations Act . . . .ﬂ Id. 
at 743. The court reasoned that a settlement agree-
ment represents an agreem
ent by the employer to 
undertake promptly the remedial action set out in the 

agreement rather than to 
be put to the trouble and 
expense of litigation before a trial examiner (now 
administrative law judge), the Board, and possibly 
the courts. The court observed that settlement 
agreements are important in
 the effective administra-
tion of the Act, and are used as a satisfactory means 
of closing cases involving unfair labor practice 
charges. The court remarked that there would be few 
of these agreements if th
e employer, after a solemn 
promise to bargain with the union, could immedi-
ately escape this obligation by questioning whether 
the union actually represents a majority of the bar-

gaining unit; in that event, an employer could com-
mit an unfair labor practice by refusing to bargain 
collectively, sign a settlement undertaking to bar-
gain, and then attempt to have a new union certified 
when dissatisfaction with the old union arose among 
the employees because of th
e unfair labor practice. 
The court asserted that this should neither be permit-
ted nor encouraged. If a se
ttlement agreement is to 
have real force, the court 
stated, a reasonable time 
must be afforded in which a status fixed by the 

agreement is to operate. 
Otherwise, the settlement 
agreement might have little practical effect as an 
 WYNDHAM PALMAS DEL MAR RESORT & VILLAS 517amicable and judicious means to expeditious dis-
posal of disputes arising under the terms of the Act.  
[320 NLRB at 432.] 
 In this case, unlike 
Douglas-Randall, 
the alleged unfair 
labor practices that were the subject of the settlement 
agreement did not include a fa
ilure to recognize and bar-
gain with the Union, and the settlement agreement there-
fore did not require the Respondent to do so.  Instead, it 
required the Respondent to post a notice for 60 days stat-
ing that it would not assist or solicit employees in sup-
port of a decertification petition, inform employees that it 
could not be held liable for sponsoring such a petition, or 
promise employees increased wages and benefits in re-
turn for their support of such a petition.  But, regardless 
of whether it admitted or denied engaging in unlawful 
conduct, the Respondent agreed
 to a remedy.  To treat 
the alleged conduct as if it had never occurred would, in 
these circumstances, be the same as permitting an em-
ployer to withdraw recognition from a union while unfair 
labor practices tending to 
cause employee disaffection 
remained unremedied.  Our 
decisions rightly preclude 
that result, which is inconsistent with protecting genu-

inely free employee choice. 
As we have observed, the notice-posting requirement 
is not a mere formality.  Rather, the purpose of the post-

ing requirement is ﬁto provide sufficient time to dispel 
the harmful effects of the [a
llegedly unlawful] conduct,ﬂ 
Chet Monez Ford, 
241 NLRB 349, 351 (1979), and to 
ensure that employees are fu
lly informed of their statu-
tory rights.  This requirement ﬁis not to be taken lightly 
or whittled down.ﬂ  Ibid. 
When the conduct covered by the settlement agree-
ment is of such a nature that it would tend to erode em-
ployee support for the union, it is important that the re-
medial benefits of the posting not be ﬁwhittled downﬂ by 
allowing a challenge to the union based on employee 
sentiment expressed during the remedial posting period.  
Otherwise, the lingering effects of the settled unfair labor 
practice conduct are likely to taint any employee disaf-
fection from the union that may arise in the interim.  

Thus, the settlement agreement signed by the Respondent 
ﬁmust have definite legal e
ffect and is quite different 
from a dismissalﬂ of the Union™s unfair labor practice 
charge.  A settlement would have ﬁlittle practical effect 
as an amicable and judicious means to expeditious dis-
posal of disputesﬂ if an employer could commit serious 
unfair labor practices, sign a settlement agreement with a 
nonadmission clause, and then avoid its duty to bargain 
by relying on the union™s loss of majority support attrib-
utable to the employer™s own unremedied conduct. 
For these reasons, we reject our dissenting colleague™s 
view and conclude that (absent a specific agreement to 
the contrary) settled unfair labor practice conduct, which 

leads to remedial action, shou
ld be subject to the same 
causation analysis as 
adjudicated conduct.7  Thus, where, 
as here, an employer withdraws recognition from a union 
on the basis of an antiunion petition signed during the 
remedial notice-posting period prescribed by a settlement 
agreement, the 
Master Slack
 analysis is appropriate.  
Accordingly, we will apply the 
Master Slack factors to 
determine whether a causal relationship exists between 

the alleged unfair labor practices that led to the agreed-on 
remedy and the subsequent expression of employee dis-
affection with the Union. 
As set forth above, the settlement agreement covered 
the following conduct by the Respondent:  
Soliciting employees to promote and circulate a peti-
tion to decertify the incumbent Union; 
Promising employees improved wages and benefits in 
exchange for their support for the decertification effort; 
Informing employees that the Respondent cannot be 
found liable for sponsoring the decertification petition.   
With respect to the first 
Master Slack
 factor (lapse of 
time), the record indicates that the conduct that was the 

subject of the settlement agreement occurred in March, 
and the signatures on the antiunion petition were col-
lected between July 10 and August 23.  However, in the 
circumstances of this case, we find that the passage of a 
mere 5 months would not reasonably dissipate the effects 

of the Respondent™s conduct.   
Significantly, when the signatures on the petition were 
collected, the alleged unfair labor practices had not yet 
been remedied.  Although the settlement agreement re-
quired the Respondent to post the notice for 60 days, 
only 1 week of the posting period had elapsed when the 
initial signatures were secured.  
Furthermore, the Respondent™s settled conduct oc-
curred in the context of an ﬁunsettling transitionﬂ be-

tween employers.  
Fall River Dyeing Corp. v. NLRB
, 482 
U.S. 27, 39 (1987).
8  Because ﬁemployees initially will 
be concerned primarily with maintaining their new jobs,ﬂ 

id. at 40, solicitations by their new employer to repudiate 
                                                          
 7 We also reject our dissenting co
lleague™s contention that our deci-
sion will have the effect of discourag
ing settlement agreements.  Parties 
generally enter into such agreements in order to end labor disputes 
without the delay and expense of litigation.  See 
Independent Stave Co.
, 287 NLRB 740, 741 (1987).  It is speculative at best to suggest that an 
employer would hesitate to settle pe
nding unfair labor practice charges 
out of fear that if a hypothetical
 antiunion petition were to circulate 
during the 60-day posting period, the 
employer might not be able to 
rely on it to withdraw recognition from the union.  
8 As stated, the Union was certified in 1995 as the representative of a 
unit of employees of a predecessor employer.  In February 1997, the 
Respondent recognized the Un
ion and began negotiations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518their bargaining representative during this sensitive time 
period can reasonably be expected to have a lasting ef-
fect.  With respect to the second 
Master Slack
 factor (the na-
ture of the conduct), so far as the record shows, it was the 

Respondent™s own settled conduct which first sparked 
employee dissatisfaction with the Union in March and 
which resulted in the filing 
of the initial decertification petition.  After this petition was withdrawn in June, it is 

hardly surprising that a second petition would surface in 
July because, as discussed above, the very conduct that 
had given rise to the first petition had not been remedied.  
In sum, there is an exceedingly close nexus between the 
nature of the Respondent™s settled conduct (soliciting 
employees to sign decertification petition 1) and the ex-
pression of employee dissatisfaction on which the Re-
spondent based its withdrawal
 of recognition (decertifi-
cation petition 2). 
We now turn to the final two
 Master Slack
 factors, 
which focus on the effect of
 the conduct on protected 
employee activities.  By soliciting employees to promote 
a decertification effort a
nd promising them improved 
wages and benefits in exchange for their doing so, the 

Respondent sought to undermine the Union™s authority 
generally and to influence the employees to reject the 
Union as their bargaining representative.  See 
Royal Mo-
tor Sales
, 329 NLRB 760, 761 (1999) (suggesting to em-
ployee that he sign a petition to get rid of union and 
promising him a bonus if he would circulate it among 
other employees ﬁclearly likel
y to undermine support for 
a unionﬂ), 2 Fed.Appx 1, 2000 WL59043 (D.C. Cir. 
2001).  Further, the Responde
nt™s settled conduct is of a 
character that reasonably tends
 to have a negative effect 
on union membership.  ﬁPromises of enhanced benefits 
in the absence of a union tend to discourage union activ-
ity because such promises send the unmistakable mes-
sage that union representation is not only unnecessary, 
but that it is an obstacle, 
as opposed to a means, to 

achieving higher wages and benefits.ﬂ  
Bridgestone/Fire-stone, Inc
., 332 NLRB 575 (2000). 
For all of these reasons, we
 find that the Respondent™s 
conduct covered by the settlement agreement would rea-
sonably have led to employee disaffection from the Un-
ion and would have undermined the Union™s support 
among employees.  Under these circumstances, as dis-
cussed above, the Respondent could not lawfully chal-
lenge the Union™s majority status on the basis of the anti-

union petition that was signed during the 60-day posting 
period.  Therefore, we conc
lude that by withdrawing 
recognition from the Union on September 15, and by 
refusing to bargain with it, the Respondent violated Sec-
tion 8(a)(5) and (1) of the Act.
9 2.  For the reasons fully set forth in 
Caterair Interna-
tional
, 322 NLRB 64 (1996), we find that an affirmative 
bargaining order is warranted in this case as a remedy for 
the Respondent™s unlawful 
withdrawal of recognition 
from the Union.  We adhere to the view, reaffirmed by 
the Board in that case, that an affirmative bargaining 
order is ﬁthe traditional, appropriate remedy for an 
8(a)(5) refusal to bargain with the lawful collective-
bargaining representative of 
an appropriate unit of em-
ployees.ﬂ  Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 

Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g
., Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 
1248 (D.C. Cir. 1994). In the 
Vincent
 case, the court 
summarized the court™s law as
 requiring that an affirma-
tive bargaining order ﬁmust 
be justified by a reasoned 
analysis that includes an explicit balancing of three con-
siderations:  (1) the employees™Section 7 rights; (2) 
whether other purposes of the Act override the rights of 
employees to choose their 
bargaining representatives; 
and (3) whether alternative remedies are adequate to 
remedy the violations of the Act.ﬂ Id. at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the em-
ployer™s withdrawal of recogn
ition.  At the same time, an 
affirmative bargaining order, with its attendant bar to 
raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 
prejudice the Section 7 rights of employees who may 
oppose continued union representation because the dura-
tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violation. 
Moreover, employees have not yet had an opportunity 
to assess for themselves, without any undue influence 
                                                          
 9 In light of this conclusion, it is
 unnecessary to address the General 
Counsel™s alternative argument that
 even if the petition had not been 
tainted by the alleged unfair labor practices, the Respondent had not 
bargained for a reasonable period of 
time before withdrawing recogni-
tion from the Union.  See 
St. Elizabeth™s Manor, 329 NLRB 341 
(1999). 
 WYNDHAM PALMAS DEL MAR RESORT & VILLAS 519from the Respondent, the Union™s effectiveness as 
collective-bargaining representative.  After only 1 month 
of bargaining with the Union for an initial contract, the 
Respondent began promoting 
a decertification effort, 
which led to the filing of the petition in Case 24ŒRDŒ418 
on March 26, 1997.  That decertification petition and the 
related unfair labor practice charge in Case 24ŒCAŒ7642 

concerning the Respondent™s involvement with that peti-
tion remained pending until the execution of the settle-
ment agreement in June.  The following month, another 
decertification effort began, 
resulting in the filing of a 
petition in Case 24ŒRDŒ424 on September 5.  Ten days 
later, the Respondent withdrew recognition from the Un-
ion.  In light of these events, it is only by restoring the 
status quo ante and requiring the Respondent to bargain 
with the Union for a reasonable period of time that em-
ployees will be able to fairly decide for themselves 
whether they wish to continue to be represented by the 
Union or adopt some other arrangement. 
(2) The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union.  It also 

ensures that the Union will not be pressured, by the pos-
sibility of a decertification petition, to achieve immediate 
results at the bargaining table following the Board™s reso-
lution of its unfair labor prac
tice charges and issuance of 
a cease-and-desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-
spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 
bargain through their representa
tive in an effort to reach 
a collective-bargaining agreement.
10  Such a result would be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took several 

years and the Respondent™s unfair labor practice was of a 
continuing nature and was likely to have a continuing 
effect, thereby tainting any 
employee disaffection from 
the Union arising during that period or immediately 
                                                          
 10 As the Board held in 
Lee Lumber, when an employer unlawfully 
refuses to recognize an incumbent union, any employee disaffection 
from the union arising during the cour
se of that refusal will be pre-
sumed to result from the refusal.  
The employer normally can rebut that 
presumption only by showing that 
it resumed recognizing the union and 
bargained for a reasonable time, without committing further serious 
unfair labor practices, before the disaffection arose.  322 NLRB 178.  

Thus, the only reliable remedy for the Respondent™s withdrawal of 
recognition is an order requiring th
e Respondent to recognize and bar-
gain with the Union for a reasonable 
time before the Union™s majority 
status can be questioned. 
thereafter.  We find that 
these circumstances outweigh 
the temporary impact the a
ffirmative bargaining order 
will have on the rights of employees who oppose contin-
ued union representation. 
For all the foregoing reasons,
 we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 

case.  ORDER The National Labor Relations Board orders that the 
Respondent, Wyndham Palmas del Mar Resort and Vil-
las, Humacao, Puerto Rico, its officers, agents, succes-
sors, and assigns, shall  
1.  Cease and desist from 
(a) Unlawfully withdrawing recognition from Union 
de Trabajadores de la Industria Gastronomica de Puerto 
Rico, Local 610, HEREIU, AFLŒCIO and refusing to 
bargain with it as the excl
usive collective-bargaining 
representative of the employees employed in the unit 
described below in paragraph 2(a).  
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action designed to 
effectuate the policies of the Act. 
(a) Recognize and, on request, bargain with the Union 
as the exclusive representative of the employees in the 
following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement:  
 INCLUDED:  All regular 
fulltime and regular part-
time employees in the following classifications:  regu-
lar bartenders, buspersons, food and beverage servers, 
stewards, cooks, second cook
s, cafeteria attendants, 
cook helpers, food and beverage utility persons, ware-
house persons, first cooks, garden manager, lead stew-
ards, cashiers, host, and hostesses, room attendants, 

housepersons, laundry workers, floor care attendants, 
pool lifeguards, telephone operators, airport attendants, 
guest service attendants, bell captains, drivers, bellper-
sons, reservation clerks, recr
eational coordinators, tele-
phone service lead persons, 
landscapers, lifeguards, 
equipment operators, maintenance workers, mainte-

nance technicians, pool maintenance employees, beach 
attendants, painters, air-conditioning repair technicians 
and helpers, general maintenance technicians, preventa-
tive maintenance technicians, inventory clerks, house-
keepers, Club Cala housekeep
ers, guest services atten-
dants, Club Cala house persons, Club Cala laundry 
workers, messengers, maintenance utility workers and 
data entry clerks, engineering department employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520employed by Wyndham Palmas del Mar Resort & Vil-
las at the following facilities located at 170 Candelero 
Drive, Humacao, Puerto Ri
co, 00791 Palmas Inn, Hotel 
Candelero, Topo Coco Restaurant, Palm Terrace Res-
taurant Lounge, Villa Suites and Club Cala. 
EXCLUDED:  The following personnel:  food and 

beverage director, catering director, executive sous 
chef, food and beverage manager, banquet manager, 
storeroom manager, restaurant supervisor, steward su-
pervisors, assistant banquet managers, chef de cuisine, 

banquet chef, sous chef, executive housekeeper, house-
keeping managers, guest service manager, reservations 
manager, night manager, director villa manager, tele-
phone service manager, activities manager, guest ser-
vice supervisors, pool lifeguards supervisors, director 
property management, property manager, director of 
security, landscaping manager, maintenance manager, 
regional accounting manager, maintenance supervisor, 

assistant director of security
, security supervisors, su-
pervisor of beach lifeguards, engineering director, gen-
eral supervisors, warehouse supervisors, paint supervi-
sors, air-conditioning repair supervisors, golf opera-
tions director, golf course superintendent, golf pro, as-
sistant golf pro, general manager Club Cala, house-
keeping managers, sales manager, real estate customer 
service vice president of Palmas del Mar Utilities, field 
operations manager, accounting manager, purchasing 
manager, warehouse supervisors, vice president real es-
tate sales and marketing, real estate sales manager, ca-
sino employees, accounting department employees, 

secretaries to the director of villa manager, administra-
tive assistant to the director of property manager, secre-
tary to assistant to the director of security, administra-
tive assistant to the director of engineering, time share 
sales person Club Cala, secretary to the general  man-
ager Club Cala, secretary to vice president Palmas del 
Mar Utilities, materials buyers, purchasing coordinator, 
secretary to the food and beverage director, secretary to 
the director of housekeeping, secretary to the director 
of golf operations, human resources director, employ-
ment clerk, human resource
s information service coor-
dinator, benefits administrator, nurse, compensation 
and benefits manager, employment manager, employ-
ment coordinator, president, secretary to the president, 
vice president development, secretary to the vice presi-
dent development, vice president administration, secre-
tary to the vice president administration, vice president 
resort operations, secretary to the vice president resort 
operations, comptroller, secretary to the comptroller, 
professional employees, office clericals, guards, tempo-
rary personnel, and supervisors as defined in the Na-
tional Labor Relations Act. 
(b) Within 14 days after service by the Region, post at 
its Humacao, Puerto Rico faci
lities copies of the attached notice marked ﬁAppendix.ﬂ
11  Copies of the notice in Spanish and in English, on forms provided by the Re-
gional Director for Region 24, after being signed by the 
Respondent™s authorized representative, shall be posted 
by the Respondent and ma
intained for 
60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since September 15, 1997. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting. 
On September 5, 1997, Respondent was presented with 
a petition in which 183 (of 255) unit employees clearly 
stated that they did not wish to be represented by the 
Union.  Employees had signed the petition on dates be-
tween July 10 and August 3. 
 Contrary to my colleagues, 
I do not agree that the General Counsel has established 
that the employee disaffect
ion from the Union was 
caused by any unfair labor practices.  Accordingly, Re-
spondent was privileged to withdraw recognition from 
the Union based on that disaffection. 
My colleagues analyze the case under 
Master Slack
, 271 NLRB 78 (1984), in order to determine whether the 
Respondent™s conduct caused th
e disaffection.  The case 
is clearly inapposite.  The 
Master Slack
 analysis is used 
where proven unfair labor pr
actices are followed by an 
employee disaffection from the Union.  The 
Master 
Slack
 analysis determines whether the unfair labor prac-
tices caused the disaffection.  In the instant case, there are no proven unfair labor practices
.  There is only an informal settlement agr
eement with a non-admission 
clause.  Thus, 
Master Slack
 has no relevance.  Obvi-
                                                          
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  WYNDHAM PALMAS DEL MAR RESORT & VILLAS 521ously, one cannot show that unlawful conduct has caused 
a disaffection if no unlawful conduct is shown. 
My colleagues repeatedly refer to ﬁthe not yet fully 
remedied unfair labor practicesﬂ.  They ignore the fact 

that 
no unfair labor practices have been established.  
Similarly, my colleagues wa
rn against ﬁtreat[ing] the 
alleged conduct as if it had never occurred.ﬂ  They then, 

in the same sentence, treat th
e conduct as if it did occur, 
i.e., they refer to ﬁunfair labor 
practices.ﬂ  The fact is that 
there is a presumption of 
innocence, and there is no 
showing that any unfair labor practice has occurred. 
My colleagues unnecessarily complicate the case.  
Here, the Respondent entered into a settlement agree-
ment regarding alleged 8(a)(1) violations.  In the absence 
of any evidence to the contra
ry, it must be presumed that 
the Respondent complied with that agreement, including 
the notice-posting provision.
  The employees collected 
sufficient signatures during the 60-day period of the no-
tice posting to support the f
iling of a decertification peti-
tion.  There is no showing that the Respondent had any 
responsibility for this decertif
ication effort.  Yet, the ma-
jority extends the holding in 
Master Slack
 to cover a 
situation where the Respondent has not been found to 
violate the Act.  By taking this approach, my colleagues 

have acted detrimentally in two fundamental ways: (1) 
they decrease the likeli
hood that employers will 
voluntarily enter into settlement agreements that dispose 
of unfair labor practice charges and (2) they interfere 
with employees™ Section 7 right to decide whether they 
desire union representat
ion.   
                                                          
With respect to 1 above, I agree with my colleagues 
that parties usually settle cases in order to get the dispute 

behind them.  However, in the instant case, my col-
leagues seek to revive the dispute by using the settled 
conduct to taint an otherwise valid petition.  Further, the 
settlement agreement here provided that Respondent did 
not admit that it committed any unfair labor practices.  
My colleagues now seek to use the settled conduct as if it 
were an unfair labor practice, i.e., to taint an otherwise 
valid petition.  The use of a settlement, contrary to its 
terms, is strange jurisprudence and can only deter re-
spondents from entering into settlements. 
Poole Foundry
, 192 F.2d 740 (4th Cir. 1951), is also 
off the mark.  In that case, 
the employer agreed to recog-
nize the union, as part of a settlement agreement.  The 
Board reasoned that an employer who agrees to recog-
nize and bargain with the union (as part of a settlement) 

cannot then turn around and promptly withdraw recogni-
tion.  By contrast, in the instant case, the Respondent did 
not agree to recognize and bargain with the Union.  (The 
8(a)(5) charge was previously withdrawn and was thus 
not part of the settlement.)  Respondent agreed to remedy 
certain alleged 8(a)(1) conduct, and there is no claim that 
Respondent breached that agreement.
1 My colleagues speak of the importance of remedial no-
tices.  However, there is no showing that any provision 
of the notice or the settlement itself has been breached. 
In short, there is no showing that the employee disaf-
fection was tainted in any wa
y.  Nor is there a showing 
that Respondent breached an 
agreement to 
recognize and 
bargain.  Indeed, there is no showing that Respondent 

breached the settlement at all.  In these circumstances the 

employees™ Section 7 rights clearly prevail.  I would 
honor them. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice.
  Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT unlawfully withdraw recognition 
from Union de Trabajadores de la Industria Gastro-
nomica de Puerto Rico, Local 610, HEREIU, AFLŒCIO, 
and unlawfully refuse to bargain with it as the exclusive 
collective-bargaining representative of the employees 
employed in the bargaining unit described below.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union and put in writing and 
sign any agreement reached 
on terms and conditions of employment for our employ-
ees in the bargaining unit: 
INCLUDED:  All regular 
fulltime and regular part-
time employees in the following classifications:  regu-

lar bartenders, buspersons, food and beverage servers, 
 1 Douglas-Randall,
 320 NLRB 431 (1995), is even further off the 
mark.  In that case, the sequence wa
s the reverse of the instant case and 
Poole
.  That is, the decertification petition 
preceded the settlement in 
Douglas-Randall
.  I disagree with 
Douglas-Randall
.  See 
Supershuttle 
of Orange County
, 330 NLRB 1016 (2000).  In any event, the prece-
dent is not relevant here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522stewards, cooks, second cook
s, cafeteria attendants, 
cook helpers, food and beverage utility persons, ware-
house persons, first cooks, garden manager, lead stew-
ards, cashiers, host, and hostesses, room attendants, 
housepersons, laundry workers, floor care attendants, 
pool lifeguards, telephone operators, airport attendants, 
guest service attendants, bell captains, drivers, bellper-

sons, reservation clerks, recr
eational coordinators, tele-
phone service lead persons, 
landscapers, lifeguards, 
equipment operators, maintenance workers, mainte-
nance technicians, pool maintenance employees, beach 
attendants, painters, air-conditioning repair technicians 
and helpers, general maintenance technicians, preventa-
tive maintenance technicians, inventory clerks, house-
keepers, Club Cala housekeep
ers, guest services atten-
dants, Club Cala house persons, Club Cala laundry 
workers, messengers, maintenance utility workers and 
data entry clerks, engineering department employees 
employed by Wyndham Palmas del Mar Resort & Vil-
las at the following facilities located at 170 Candelero 
Drive, Humacao, Puerto Ri
co, 00791 Palmas Inn, Hotel 
Candelero, Topo Coco Restaurant, Palm Terrace Res-
taurant Lounge, Villa Suites and Club Cala. 
EXCLUDED:  The following personnel:  food and 
beverage director, catering director, executive sous 
chef, food and beverage manager, banquet manager, 
storeroom manager, restaurant supervisor, steward su-
pervisors, assistant banquet managers, chef de cuisine, 
banquet chef, sous chef, executive housekeeper, house-
keeping managers, guest service manager, reservations 

manager, night manager, director villa manager, tele-
phone service manager, activities manager, guest ser-
vice supervisors, pool lifeguards supervisors, director 
property management, property manager, director of 
security, landscaping manager, maintenance manager, 
regional accounting manager, maintenance supervisor, 
assistant director of security
, security supervisors, su-
pervisor of beach lifeguards, engineering director, gen-
eral supervisors, warehouse supervisors, paint supervi-
sors, air-conditioning repair supervisors, golf opera-
tions director, golf course superintendent, golf pro, as-

sistant golf pro, general manager Club Cala, house-
keeping managers, sales manager, real estate customer 
service vice president of Palmas del Mar Utilities, field 
operations manager, accounting manager, purchasing 
manager, warehouse supervisors, vice president real es-
tate sales and marketing, real estate sales manager, ca-

sino employees, accounting department employees, 
secretaries to the director of villa manager, administra-
tive assistant to the director of property manager, secre-
tary to assistant to the director of security, administra-
tive assistant to the director of engineering, time share 
sales person Club Cala, secretary to the general  man-
ager Club Cala, secretary to vice president Palmas del 
Mar Utilities, materials buyers, purchasing coordinator, 
secretary to the food and beverage director, secretary to 
the director of housekeeping, secretary to the director 
of golf operations, human resources director, employ-
ment clerk, human resource
s information service coor-
dinator, benefits administrator, nurse, compensation 

and benefits manager, employment manager, employ-
ment coordinator, president, secretary to the president, 
vice president development, secretary to the vice presi-
dent development, vice president administration, secre-
tary to the vice president administration, vice president 
resort operations, secretary to the vice president resort 
operations, comptroller, secretary to the comptroller, 
professional employees, office clericals, guards, tempo-
rary personnel, and supervisors as defined in the Na-
tional Labor Relations Act. 
WYNDHAM PALMAS DEL MAR RESORT 

AND VILLAS 
  